Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ application 17/348,447 filed on 6/15/2021.  
2. 	Claims 1-19 are pending for consideration.

3.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-5, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheah et al. (US Patent 10,203,897, hereinafter Cheah), and in view of Wu et al. (US Patent Application Publication 2019/0327344, hereinafter Wu).
As to claim 1, Cheah teaches A read controller configured to read data to be subjected to sequential processing and metadata from a nonvolatile memory [as shown in figure 1, read path (130), metadata (116), storage facility (170); figure 2, 240, data read operations; … Such a medium may take many forms including, but not limited to, non-volatile media and volatile media. Non-volatile media includes any non-volatile storage medium, for example, solid state storage devices (SSDs) or optical or magnetic disks such as disk drives or tape drives … (c18 L57-61)], the read controller comprising: 
a reader configured to read first data and first metadata from the nonvolatile memory [as shown in figure 1, read path (130), metadata (116), storage facility (170); figure 2, 240, data read operations; … The logical data referenced in the logical data storage 112 are mapped to physical stored representations of the data in a set of physical data storage 114 (e.g., solid state drives or SSDs, hard disk drives or HDDs, networked storage, etc.). A set of metadata 116 stores the mapping from the logical domain to the physical domain, and/or other attributes pertaining to the data groups and/or data units. Also, the metadata (e.g., metadata 116) of any data units in a read path 130 of the storage I/O path 104 is consulted to determine various compression (or decompression) operations (if any) that pertain to the data units (step 132) … (c5 L26-45)]; 
a read mode changer configured to determine whether or not to execute the sequential processing for the first data based on the first metadata [perform data compression if data is compressible -- figure 3C, step 386, “compress?” which determines whether to perform data compression; … What is needed is a technological solution for efficient data compression in highly dynamic computing and storage systems such that compressible but not yet compressed data is not stored for long periods of time (c1 L58-62); perform data compression if data is compressible -- Applications of the disclosed techniques address opportunities to reduce the storage capacity in real time, such as at the moment in time the data is being written and/or modified (e.g., by a running application). Certain portions (e.g., data units) of the data might be responsive to a first compression technique but not responsive to a second compression technique, and/or in some cases data might be deemed to be uncompressible (e.g., based on some quantifiable metric, or based on some rule pertaining to the data or pertaining to the application) … (c4 L1-17); Wu more expressively teaches the operations of a read mode changer, which determines whether to perform or bypass data compression -- … a transfer manner for the data block from a first transfer manner comprising compressing the data block and transferring the compressed data block and a second transfer manner of directly transferring the data block without compression … (abstract); According to embodiments of the present disclosure, there is provided a solution for determining a data transfer manner … The selectable data transfer manners include a manner of compressing and transferring the compressed data block and a manner of directly transferring the data block without compression … (¶ 0025); When no data compression is executed, for example after reading a data block, the first device 110 may directly transfer the data block to the second device 110 without performing any preprocessing (compression) … (¶ 0030); In some embodiments, if the data block is determined as incompressible at 310, the first device 110 may determine to choose the second transfer manner for data transfer at 370, i.e., the manner of directly transferring the data block without performing the compression. There is no need to further perform the compression because the compression rate of the data block is low now. If it is determined that the data block is compressible at 310, the first device 110 may further determine whether the compression is to be performed based on other factors (¶ 0050)]; and 
a first data processor, when the read mode changer determines that the sequential processing is to be executed, configured to store information necessary for the sequential processing, execute the sequential processing for the first data [figures 3A and 3B, steps 302-316; figure 3C, steps 362-378], and generate second metadata including a result of the sequential processing [… Any compression parameters associated with the block are recorded (e.g., in metadata) (step 514) … In hyperconverged storage systems, each block or file or extent has an associated set of metadata. Such metadata can record the nature and status of any block or file or region or extent. As such, the nature and status of any block can be known with great specificity (e.g., with a flag such as “IS_IMMUTABLE) … (c13 L4-23)], wherein the read controller is configured to output the first data, and the first metadata or the second metadata [figure 2, step 206, return the results; figures 3A and 3B, steps 312-316, write and update the results and metadata]. 
	Regarding claim 1, Cheah teaches determining whether to perform data compression based on if a data unit is compressible [… What is needed is a technological solution for efficient data compression in highly dynamic computing and storage systems such that compressible but not yet compressed data is not stored for long periods of time (c1 L58-62); perform data compression if data is compressible -- Applications of the disclosed techniques address opportunities to reduce the storage capacity in real time, such as at the moment in time the data is being written and/or modified (e.g., by a running application). Certain portions (e.g., data units) of the data might be responsive to a first compression technique but not responsive to a second compression technique, and/or in some cases data might be deemed to be uncompressible (e.g., based on some quantifiable metric, or based on some rule pertaining to the data or pertaining to the application) … (c4 L1-17)], but does not expressively teach the operations of a read mode changer.
	However, Wu specifically teaches such a read mode changer that determines whether to perform data compression based on if a data unit is compressible [… a transfer manner for the data block from a first transfer manner comprising compressing the data block and transferring the compressed data block and a second transfer manner of directly transferring the data block without compression … (abstract); According to embodiments of the present disclosure, there is provided a solution for determining a data transfer manner … The selectable data transfer manners include a manner of compressing and transferring the compressed data block and a manner of directly transferring the data block without compression … (¶ 0025); When no data compression is executed, for example after reading a data block, the first device 110 may directly transfer the data block to the second device 110 without performing any preprocessing (compression) … (¶ 0030); In some embodiments, if the data block is determined as incompressible at 310, the first device 110 may determine to choose the second transfer manner for data transfer at 370, i.e., the manner of directly transferring the data block without performing the compression. There is no need to further perform the compression because the compression rate of the data block is low now. If it is determined that the data block is compressible at 310, the first device 110 may further determine whether the compression is to be performed based on other factors (¶ 0050)].
	Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to have a read mode changer that determines whether to perform data compression based on if a data unit is compressible, as demonstrated by Wu, and to incorporate it into the existing scheme disclosed by Cheah, so that data compression is performed only when it is beneficial.
As to claim 2, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 3, Cheah in view of Wu teaches An input/output controller comprising: the read controller of claim 1; and a write controller configured to write data and metadata, wherein the write controller comprises a writer configured to write the first data and the first metadata input from an outside to the nonvolatile memory [Cheah – write path, figure 1, 120; figures 3A and 3B, steps 312-316, write and update the results and metadata; FIG. 3A presents an in-line write data compression technique as implemented in systems for in-line fine-grained compression of data in a storage I/O path, according to an embodiment (c2 L52-55)].
As to claim 4, Cheah in view of Wu teaches An input/output controller comprising: the read controller of claim 1; and a write controller configured to write data and metadata, wherein the write comptroller comprises: a write mode changer configured to input the first data and the first metadata from an outside [Cheah – write path, figure 1, 120], and to determine whether or not to execute sequential processing for the first data based on the first metadata [Cheah – write path, figure 1, 124 and 126]; a second data processor, when the write mode changer determines that the sequential processing is to be executed, configured to store information necessary for the sequential processing, execute the sequential processing for the first data, and generate second data including a result of the sequential processing; and a writer configured to write one of the first data and the second data, and the first metadata to the nonvolatile memory [Cheah -- perform data compression if data is compressible -- write path, figure 1, 124 and 126; figure 3C, step 386, “compress?” which determines whether to perform data compression; … What is needed is a technological solution for efficient data compression in highly dynamic computing and storage systems such that compressible but not yet compressed data is not stored for long periods of time (c1 L58-62); perform data compression if data is compressible -- Applications of the disclosed techniques address opportunities to reduce the storage capacity in real time, such as at the moment in time the data is being written and/or modified (e.g., by a running application). Certain portions (e.g., data units) of the data might be responsive to a first compression technique but not responsive to a second compression technique, and/or in some cases data might be deemed to be uncompressible (e.g., based on some quantifiable metric, or based on some rule pertaining to the data or pertaining to the application) … (c4 L1-17); As shown, any data units in any write path 120 of the storage I/O path 104 are analyzed to calculate a compression ratio (step 122) … (c5 L46-67); FIG. 3A presents an in-line write data compression technique 3A00 as implemented in systems for in-line fine-grained compression of data in a storage I/O path … (c7 L43 to c8 L10)].
As to claim 5, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
As to claim 10, Cheah in view of Wu teaches The read controller of claim 1, further comprising a nonvolatile memory [Cheah -- … Such a medium may take many forms including, but not limited to, non-volatile media and volatile media. Non-volatile media includes any non-volatile storage medium, for example, solid state storage devices (SSDs) or optical or magnetic disks such as disk drives or tape drives … (c18 L57-61)].
As to claim 11, Cheah in view of Wu teaches The input/output controller of claim 3, further comprising a nonvolatile memory [Cheah -- … Such a medium may take many forms including, but not limited to, non-volatile media and volatile media. Non-volatile media includes any non-volatile storage medium, for example, solid state storage devices (SSDs) or optical or magnetic disks such as disk drives or tape drives … (c18 L57-61)].
As to claim 12, Cheah in view of Wu teaches The read controller of claim 1, wherein the read controller is configured to execute multimedia encode processing and multimedia decode processing as the sequential processing [Cheah -- Communications link 915 can be configured to transmit (e.g., send, receive, signal, etc.) any type of communications packets comprising any organization of data items. The data items can comprise a payload data, a destination address (e.g., a destination IP address) and a source address (e.g., a source IP address), and can include various packet processing techniques (e.g., tunneling), encodings (e.g., encryption), and/or formatting of bit fields into fixed-length blocks or into variable length fields used to populate the payload … (c18 L32-45)].
As to claim 13, it recites substantially the same limitations as in claim 12, and is rejected for the same reasons set forth in the analysis of claim 12. Refer to "As to claim 12" presented earlier in this Office Action for details.
As to claim 14, Cheah in view of Wu teaches The read controller of claim 1, wherein the read controller is configured to execute security encryption processing and security decryption processing as the sequential processing [Cheah -- Communications link 915 can be configured to transmit (e.g., send, receive, signal, etc.) any type of communications packets comprising any organization of data items. The data items can comprise a payload data, a destination address (e.g., a destination IP address) and a source address (e.g., a source IP address), and can include various packet processing techniques (e.g., tunneling), encodings (e.g., encryption), and/or formatting of bit fields into fixed-length blocks or into variable length fields used to populate the payload … (c18 L32-45)].
As to claim 15, it recites substantially the same limitations as in claim 14, and is rejected for the same reasons set forth in the analysis of claim 14. Refer to "As to claim 14" presented earlier in this Office Action for details.
As to claim 16, Cheah in view of Wu teaches The read controller of claim 1, wherein the read controller is configured to execute data compression processing and data decompression processing as the sequential processing [Cheah -- … What is needed is a technological solution for efficient data compression in highly dynamic computing and storage systems such that compressible but not yet compressed data is not stored for long periods of time (c1 L58-62); perform data compression if data is compressible -- Applications of the disclosed techniques address opportunities to reduce the storage capacity in real time, such as at the moment in time the data is being written and/or modified (e.g., by a running application). Certain portions (e.g., data units) of the data might be responsive to a first compression technique but not responsive to a second compression technique, and/or in some cases data might be deemed to be uncompressible (e.g., based on some quantifiable metric, or based on some rule pertaining to the data or pertaining to the application) … (c4 L1-17)]
As to claim 17, it recites substantially the same limitations as in claim 16, and is rejected for the same reasons set forth in the analysis of claim 16. Refer to "As to claim 16" presented earlier in this Office Action for details.
6.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheah in view of Wu, and further in view of Kobayashi (US Patent Application Publication 2014/0188893).
As to claim 6, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
	Further, Cheah teaches extended metadata [metadata, figures 3A and 3B, 116; figures 4A-4C, 116].
Regarding claim 6, Cheah in view of Wu does not teach when the read mode changer determines that the read data is not to be output, outputting the first metadata alone to the outside, or outputting the second metadata alone including occurrence of an error, or outputting none of the first metadata and the second metadata.
However, Kobayashi specifically teaches outputting the second metadata alone including occurrence of an error [First, when the dictionary type data compression system receives a compression request for the character string "aabbabb" (step H10), it first inputs the character string "aabb" into the data retrieval apparatus 1 described hereinabove (step H20). Then, when the data retrieval apparatus 1 described above receives the compression character string "aabb" as a key of the retrieval target data (compression code), it performs processes similar to those described hereinabove and outputs an error message. Therefore, the dictionary type data compression system obtains the error message with regard to the character string "aabb" (step H20) (¶ 0229)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to output an error message, as demonstrated by Kobayashi, and to incorporate it into the existing scheme disclosed by Cheah in view of Wu, in order to indicate that the operations failed.
As to claim 7, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.
As to claim 8, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.
In addition, Cheah teaches a writer and a write mode changer as recited in claim 8 [perform data compression if data is compressible -- write path, figure 1, 124 and 126; figure 3C, step 386, “compress?” which determines whether to perform data compression; … What is needed is a technological solution for efficient data compression in highly dynamic computing and storage systems such that compressible but not yet compressed data is not stored for long periods of time (c1 L58-62); perform data compression if data is compressible -- Applications of the disclosed techniques address opportunities to reduce the storage capacity in real time, such as at the moment in time the data is being written and/or modified (e.g., by a running application). Certain portions (e.g., data units) of the data might be responsive to a first compression technique but not responsive to a second compression technique, and/or in some cases data might be deemed to be uncompressible (e.g., based on some quantifiable metric, or based on some rule pertaining to the data or pertaining to the application) … (c4 L1-17); As shown, any data units in any write path 120 of the storage I/O path 104 are analyzed to calculate a compression ratio (step 122) … (c5 L46-67); FIG. 3A presents an in-line write data compression technique 3A00 as implemented in systems for in-line fine-grained compression of data in a storage I/O path … (c7 L43 to c8 L10)].
As to claim 9, it recites substantially the same limitations as in claim 8, and is rejected for the same reasons set forth in the analysis of claim 8. Refer to "As to claim 8" presented earlier in this Office Action for details.
7.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheah in view of Wu, and further in view of Blake et al. (US Patent Application Publication 2019/0123895, hereinafter Blake).
	Regarding claim 18, Cheah in view of Wu does not teach the read controller is configured to execute a digital signature computation process to a blockchain digital ledger as the sequential processing.
	However, Blake specifically teaches a digital signature computation process to a blockchain digital ledger [… generate first data indicative of the change of authorisation state, the first data being encrypted; generate a digital signature based on a blockchain ledger and a private key, the blockchain ledger being hosted on a plurality of blockchain nodes … (¶ 0042)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to compute a digital signature for a blockchain digital ledger, as demonstrated by Blake, and to incorporate it into the existing scheme disclosed by Cheah in view of Wu, in order to support blockchain data operations.
As to claim 19, it recites substantially the same limitations as in claim 18, and is rejected for the same reasons set forth in the analysis of claim 18. Refer to "As to claim 18" presented earlier in this Office Action for details.

Conclusion
8.	Claims 1-19 are rejected as explained above. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
September 1, 2022